DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.
 

Status of the Claims
The amendment filed on 08/19/2021 have been entered. Claim 7 has been amended. Claims 1-16 are currently pending, Claims 10-16 have been withdrawn from further consideration, and thus Claims 1-9 are under current examination.


Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 stand rejected in a modified form (see underlined section) under 35 U.S.C. 102(a)(1) as being anticipated by Patent application publication number US2010/0121018A1 (US’018 hereinafter, Published Nov. 21, 2013).
Regarding Claims 1-3, 5-7, US’018 teaches in Example 3 ([0123]-[0124]) a method for producing a bisphenol by the reaction of acenaphthene-1-one (ketone) with phenol (aromatic alcohol) in the presence of sulfuric acid, wherein the product is purified by crystallization to obtain bisphenol at a high purity. Furthermore, US’018 teaches in Example 3 that toluene and aqueous sodium hydroxide were added to form water layer (equivalent to the claimed aqueous phase) and oil layer that comprises the bisphenol product (equivalent to the claimed organic phase). Example 8 of the instant specification ([0138]) forms the same aqueous and organic phase by adding toluene and water.  US’018 is silent about the production of a monoalkyl sulfate from the reaction of sulfuric acid with an aliphatic alcohol that is contained in the aqueous phase as in now amended Claim 7. However, because US’018 teaches every element of the claim including the formation of aqueous phase and organic phase in the reaction liquid and the use of phenol and sulfuric acid, the monoalkyl sulfate is anticipated to form in the process of US’018 and to be contained in the aqueous phase of US’018. Furthermore, US’018 is silent about the presence of aromatic alcohol sulfonate at an amount of not less than 0.1 ppb by mass with respect to the bisphenol (Claim 1), not more than 1% by mass with respect to the bisphenol (Claim 5) and about the purity of the bisphenol as in Claim 6, however, because the process steps of US’018 is identical as that of Claim 7, a prima facie case of anticipation has been established and the resulting product composition in US’018 would be expected to be identical as the instant claims. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. See MPEP § 2112.01.
Furthermore, the instant specification describes in [0050] that the aromatic alcohol sulfonate is produced as a by-product during the production of the bisphenol to obtain bisphenol composition by a method where “a ketone or an aldehyde is condensed with an aromatic alcohol in the presence of sulfuric acid”. Hence, since US’018 teaches the same sulfuric acid catalyst, and the same aromatic alcohol and ketone as the starting material, the resulting bisphenol composition of US’018 would comprise the aromatic alcohol sulfonate as claimed.
Regarding Claim 4, US’018 teaches that after the reaction is conducted, aqueous sodium hydroxide is added to the reaction mixture before the recovery of the bisphenol 
Regarding Claims 8-9, US’018 teaches in [0125]-[0130] a process for producing a polycarbonate resin from the bisphenol by a transesterification reaction comprising reacting bisphenol composition with carbonic acid ester (formed by reaction of bisphenol and phosgene [0082]) in the presence alkali metal compound.
Regarding Claim 9, it has been set forth above that US’018 produces a bisphenol composition that necessarily comprises aromatic alcohol sulfonate at an amount of not less than 0.1 ppb by mass with respect to the bisphenol and thus, if the same composition is used as a starting material in the production of the polycarbonate resin, the polycarbonate resin of US’018 would also necessarily comprise aromatic alcohol sulfonate at an amount of 0.1 ppb by mass to 1% by mass with respect to the bisphenol units.

Response to Remarks (08/19/2021) and 
Declaration under 37 CFR 1.132 (01/19/2021)
The declaration under 37 CFR 1.132 filed 01/29/2021 is insufficient to overcome the rejection of claims 1-9 based upon 102(a)(1) as being anticipated by US2010/0121018A1 (US’018) for the following reasons. 

The arguments presented in the declaration have been considered but were not found persuasive because the concentration of sulfuric acid in the reaction refers only to the system described in the above referenced application (i.e. instant specification) and not to the individual claims of the application. The concentration of sulfuric acid, as Applicant indicates in the declaration as being essential in the formation of the aromatic alcohol sulfonate, is not set forth as a limitation of any of the claimed invention. While Claim 7 recites the use of sulfuric acid in the process of obtaining the composition of Claim 1, the amount of sulfuric acid, as being essential to the formation of aromatic alcohol sulfonate, has not been limited in the claim. As such the declaration does not show that the objective evidence is commensurate in scope with the claims. 

Applicant further argues that Claim 7 has been amended to include limitations and/or conditions that are required to ensure that an aromatic alcohol sulfonate at not less than 0.1 ppb by mass with respect to the bisphenol produced.
The Examiner disagrees and the amendment has been addressed in the above rejection set forth in a modified form. It has been indicated in the above rejection that US’018 also forms a water layer and oil layer (equivalent to the organic phase) as instantly amended by the addition of toluene and aqueous sodium hydroxide to the reaction liquid. Hence, since every limitation of the amended Claim 7 is being taught by US’018, a prima facie case of anticipation in obtaining the bisphenol composition of Claim 1 comprising an aromatic alcohol sulfonate at not less than 0.1 ppb by mass with respect to a bisphenol has been established. (See MPEP § 2112.01).
In view of the foregoing, in the absence of the recitation of the essential elements and steps set forth above, which are indicated by the Applicant in both the declaration and instant specification as being essential in ensuring the formation of aromatic alcohol sulfonate, the claimed inventions stand being anticipated by the teachings of US’018.

NOTE: It is noted that based on Applicant’s declaration including Table A (only Example 8) and the detailed experimental steps of Example 8 as presented in the instant specification, it appears that the aromatic alcohol sulfonate is formed on the conditions that:
(a) a high concentration of sulfuric acid is used and 
(b) toluene and water are added before neutralizing to form an aqueous phase and an organic phase. 
Hence, Applicant is advised to include these two essential elements and steps in Claim 7 to obviate the anticipation rejection. In the absence of these essential conditions, the instantly presented claims fail to overcome US’018 because the reference teaches every limitation of process Claim 7 and the composition of Claim 1 that is anticipated to form from the process of US’018. 
 

Conclusion
Claims 1-9 stand rejected and no claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622